        Case 1:21-mc-00091-JEB Document 11-2 Filed 09/10/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


 IN RE APPLICATION OF THE NEW
                                                    No. 1:21-mc-91 (JEB)
 YORK TIMES COMPANY FOR
 ACCESS TO CERTAIN SEALED
 COURT RECORDS




                            PROPOSED ORDER (Attachment D)

       Upon consideration of the Government’s Motion to Partially Unseal Its Application Filed

Pursuant to 18 U.S.C. §§ 2703(d) and 2705(b) and Response to the Application by the New York

Times Company,

       IT IS HEREBY ORDERED that the Government’s December 22, 2020 Application is

unsealed in part, consistent with the redactions proposed by the Government, and a redacted copy

of that Application is attached hereto; AND

       IT IS FURTHER ORDERED that the New York Times’s Motion for Access to Certain

Sealed Court Records is DENIED to the extent the Motion seeks access to the remainder of the

Application.

       THIS           DAY OF                               , 2021.




                                              HON. JAMES E. BOASBERG
                                              DISTRICT COURT JUDGE
